DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 01/03/2022 have been considered. As directed by the amendments, claims 1, 9, 15-16 are amended, claims 3-6, 12-14 are canceled. Accordingly, an action on the merits follows regarding claims 1-2, 7-11, 15-16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1,7-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 20190246717)(hereinafter Fischer) in view of MciLhinney(US 2583865)(hereinafter MciLhinney).
Regarding claim 1, Fischer teaches a garment wearable by a wearer (figs 12A-B, one-piece swimsuit), the garment comprising: an outer fabric portion (1202) having end portion defining leg opening with a centralized crotch panel integral with the outer fabric portion (figs12A-B, the swimsuit comprising crotch panel integral with the outer fabric 1202);
an inner fabric portion (1204), wherein the inner fabric portion includes a central compression portion (para [0042], the inner panels 1204 is compressive), wherein the central compression portion is attached to the outer fabric portion (at side seams 1206), wherein the central compression portion comprises a waist covering portion of the garment (figs 12A-B, the inner panels comprise a waist covering portion), wherein the central compression portion has a higher elastic modulus than that of the outer fabric portion (para [0032], lines 6-7, the inner panels stretch less than the outer fabric); 
wherein the central compression portion extends entirely around a front portion of the garment and extends to a rear portion of the garment (figs 12A-B).
Fischer does not teach lacing, wherein the lacing extends through eyelets provided on opposing edges defining an opening that extends downwardly from an upper end of the garment. However, in the same field of endeavor, MciLhinney teaches lacing extends through eyelets provided on opposing edges defining an opening that extends downwardly from an upper end of the garment (fig 1A), wherein the lacing is configured to adjust the waist covering portion of the garment such that the size of the opening and the waist covering portion may expand enabling the wearer to put on the garment by extending their legs through the leg openings and pull the garment over their buttocks and thighs and contract to reduce the size of the opening and the waist covering portion to secure the garment to the wearer (MciLhinney, column 3, lines 15-30 MciLhinney teaches a one piece swimsuit with the lacing is configured to adjust the opening at the back). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the swimsuit of Fischer with the lacing as taught by MciLhinney for the benefit of adjusting the garment on the wearer, flattening the abdomen portion at the front and providing aesthetic details to the swimsuit (MciLhinney, lines 20-26).
Regarding claim 7, Fischer teaches a bust covering portion (figs 12A-B, the swimsuit comprises a bust covering portion). Fischer does not teach the inner fabric portion further comprises a band positioned between the central compression portion and the bust covering portion. However, MciLhinney teaches a bust covering portion (A), wherein the inner fabric portion further comprises a support band (2) positioned between the central compression portion (5) and the bust covering portion (A). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the swimsuit of Fischer with the support band of MciLhinney for the benefit of providing considerable support in the areas of the bust (MciLhinney, column 1 lines 4-6). Then the modified Fischer teaches the inner fabric portion further comprises an elastic support band positioned between the central compression portion and the bust covering portion.
Regarding claim 8, Fischer teaches the garment is a swimsuit (figs 12A-B).
Regarding claim 9, Fischer teaches a garment wearable by a wearer(figs 12A-B, one-piece swimsuit), the garment comprising: an outer fabric portion (1202), an inner fabric portion (1204), wherein the inner fabric portion includes a central compression portion (para [0042], the inner panels 1204 is compressive), wherein the central compression portion is attached to the outer fabric portion (at side seams 1206), wherein the central compression portion comprises a waist covering portion of the garment (figs 12A-B, the inner panels comprise a waist covering portion), wherein the central compression portion has a higher elastic modulus than that of the outer fabric portion (para [0032], lines 6-7, the inner panels stretch less than the outer fabric); and wherein the central compression portion extends entirety a front portion of the garment and extends to a rear portion of the garment (figs 12A-B).
Fischer does not teach a fastener, wherein the fastener removably fastens together opposing edges defining an opening that extends downwardly from an upper end of the garment. However, in the same field of endeavor, MciLhinney teaches lacing extends through eyelets provided on opposing edges defining an opening that extends downwardly from an upper end of the garment (fig 1A), wherein the lacing is configured to open and close the opening to help the wearer put on and take off the garment (MciLhinney, column 3, lines 15-30, MciLhinney teaches a one piece swimsuit with the lacing is configured to adjust the opening at the back). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the swimsuit of Fischer with the lacing as taught by MciLhinney for the benefit of adjusting the garment on the wearer, flattening the abdomen portion at the front and providing aesthetic details to the swimsuit(MciLhinney, lines 20-26).
Regarding claim 11, Fischer teaches a bust covering portion (figs 12A-B, the swimsuit comprises a bust covering portion). Fischer does not teach the inner fabric portion further comprises a band positioned between the central compression portion and the bust covering portion. However, MciLhinney teaches a bust covering portion (A), wherein the inner fabric portion further comprises a support band (2) positioned between the central compression portion (5) and the bust covering portion (A). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the swimsuit of Fischer with the support band of MciLhinney for the benefit of providing considerable support in the areas of the bust (MciLhinney, column 1 lines 4-6). Then the modified Fischer teaches the inner fabric portion further comprises an elastic support band positioned between the central compression portion and the bust covering portion.
Claims 2, 10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 20190246717) in view of MciLhinney(US 2583865), further in view of Kudo(US 4654894)(hereinafter Kudo).
Regarding claim 2, Fischer teaches the compression fabric layers is power mesh fabric (para [0032], the last 5 sentences, the inner panels include a performance fabric, power fabric, or power mesh). Fischer does not explicitly teach the central compression portion of fig 12A-B includes first and second compression fabric layer. However, in the same field of endeavor, Kudo teaches the central compression portion include first and second compression fabric layer (column 2, lines 9-17, the mesh cloth 21 and the retaining cloth 22 consisting of a vertically elastic mesh cloth). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Fischer with the central compression portion comprising two layers as taught by Kudo for the benefit of providing more compression and/or shaping to the swimsuit. Then the modified Fischer teaches the first and second compression fabric layers form a double layer of power mesh fabric.
Regarding claim 10, Fischer teaches the compression fabric layers is power mesh fabric (para [0032], the last 5 sentences, the inner panels include a performance fabric, power fabric, or power mesh). Fischer does not explicitly teach the central compression portion of fig 12A-B includes first and second compression fabric layer. However, in the same field of endeavor, Kudo teaches the central compression portion include first and second compression fabric layer (column 2, lines 9-17, the mesh cloth 21 and the retaining cloth 22 consisting of a vertically elastic mesh cloth). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Fischer with the central compression portion comprising two layers as taught by Kudo for the benefit of providing more compression and/or shaping to the swimsuit. Then the modified Fischer teaches the first and second compression fabric layers form a double layer of power mesh fabric.
Regarding claim 15, Fischer teaches a crotch panel (figs 12A-B). Fischer does not teach the crotch panel comprises a double layer of fabric. However, Kudo teaches a crotch portion, wherein the crotch panel comprises a double layer of self fabric (column 2, lines 9-10, lines 35-38, all over the reverse side of the bottom section 2 is sewn a mesh cloth 21, and a punch may be provided using a mesh cloth in the crotch section, so that a sanitary napkin maybe placed). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the swimsuit of Fischer with a double layer crotch panel as taught by Kudo so that a sanitary napkin may be placed at the crotch panel (Kudo, column 2, lines 9-10, 35-38).
Regarding claim 16, Fischer teaches the compression fabric layers is power mesh fabric (para [0032], the last 5 sentences, the inner panels include a performance fabric, power fabric, or power mesh). Fischer does not explicitly teach the central compression portion of figs 12A-B is a double layer of power mesh fabric. However, in the same field of endeavor, Kudo teaches the central compression portion is a double layer of power mesh fabric (column 2, lines 9-17, the mesh cloth 21 and the retaining cloth 22 consisting of a vertically elastic mesh cloth). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the central compression portion of Fischer with double layer of power mesh fabric by Kudo for the benefit of providing more compression and/or shaping to the swimsuit. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,9 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the Applicant’s arguments that MciLhinny fails to teach “the fastener is configured to open enabling the wearer to put on the garment by extending their legs through the leg openings and pull the garment over the buttocks and thighs”, as MciLhinny teaches a one piece swimsuit then the lacing at the back of MciLhinney is also for adjusting the opening at the back of the swimsuit which helps the wearer to put on the garment by extending their legs through the leg openings and pull the garment over the buttocks and thighs. Also “enabling the wearer to put one the garment by extending their legs through the leg openings and pull the garment over the buttocks and thighs” is an intended use of claimed invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to the Applicant’s argument that it would be hindsight to add a fastener to the swimsuit of Fischer, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Fischer does not exclude the garment with a fastener to adjust the opening of the garment and/or the appearance of the garment. And the motivation to modify the swimsuit of Fischer with the fastener as taught by MciLhinney is for adjusting the garment on the wearer, and flattening the abdomen portion at the front (MciLhinney, column 3, lines 20-26).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732